Citation Nr: 1521277	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disorder, as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to August 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran submitted a notice of disagreement in January 2011; a statement of the case was issued in September 2012 and a VA Form 9 was received in October 2012.

The issue of entitlement to an increased rating for the Veteran's right knee disability has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See February 2012 VA Form 21-4138. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the AOJ. VA will notify the Appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for ankylosis of the right ankle, as secondary to service-connected right knee disabilities.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran has asserted that her current diagnosis of ankylosis of the right ankle was caused by a November 2009 fall, which was a result of the collapse of her service-connected right knee. See March 2010 VA Form 21-4138; see also October 2012 VA Form 9. The Veteran was afforded a VA examination in June 2010, and an addendum VA medical opinion was provided in August 2010. The Board finds that these examinations are inadequate and a remand is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Board notes that the June 2010 VA examination of the Veteran's right knee revealed "locking pain" and "instability, abnormal movement, weakness." See June 2010 VA examination. During the VA examination, the Veteran's November 2009 fall was not noted or discussed by the examiner. In the examination report, the examiner diagnosed the Veteran with ankylosis of the right ankle and indicated that the Veteran's knee stability resulted in "limitations in standing and walking." See June 2010 VA examination. However, the VA examiner did not discuss whether these observed knee disabilities could result in the fall and resulting injury reported by the Veteran. Id.; see also April 2015 Disabled American Veterans Appellant Brief. After the examination, the VA examiner opined in an addendum report that it was not likely that the ankylosis of the right ankle was due to the right knee disabilities because these are "separate conditions with separate etiologies." See August 2010 VA opinion. 

The Board finds these opinions to be inadequate. A remand is necessary to obtain a new VA medical opinion. In rendering the new opinion, the examiner should consider the Veteran's statements regarding the cause of her injury. The VA examiner did not provide an opinion addressing the Veteran's contention that her current right ankle disorder has been proximately caused or aggravated (beyond a natural progression) by the service-connected right knee disabilities.

When determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). The Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that an ankle disorder has been proximately caused or aggravated by her service-connected right knee disabilities. See 38 C.F.R. § 3.310. 

Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the June 2010 VA examination for ankylosis of the right ankle. If deemed necessary by the examiner, afford the Veteran a VA examination for her right ankle. The examiner must be provided the claims folders, access to Virtual VA and VBMS, and a copy of this Remand. 

The examiner is asked to address the following questions:

Is it at least as likely as not (i.e. 50 percent or greater probability) that the current diagnosis of ankylosis of the right ankle was manifested in service or is otherwise medically related to service?

Is it at least as likely as not (i.e. 50 percent or greater probability) that the current diagnosis of ankylosis of the right ankle is proximately due, the result of, or aggravated (beyond a natural progression by, the service-connected knee disabilities?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.

3. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completion of the above, the RO must re-adjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






